                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA                Criminal No. 19-349 (FLW)

                                             SCHEDULING ORDER
                  V.




 MICHAEL J. DEKLE


      This matter having come before the Court for arraignment; and the

United States being represented by Craig Carpenito, United States

Attorney for the District of New Jersey (by Ian D. Brater, Special

Assistant U.S. Attorney, appearing); and the Defendant being

represented by Lisa Van Hoeck, AFPD.; and the parties having met and

conferred prior to arraignment and having determined that this matter

may be treated as a criminal case that does not require extensive

discovery within the meaning of paragraph 3 of this Court’s Standing

Order for Criminal Trial Scheduling and Discovery; and the parties

having agreed on a schedule for the exchange of discovery and the filing

and argument of pretrial motions; and the Court having accepted such

schedule, and for good cause shown,


      It is on this   3 C2 day of June, 2019, ORDERED that:
      1.    The Government shall provide all discovery required by

Federal Rule of Criminal Procedure 16(a)(1) on or before June 10, 2019.
        2.     The Government shall provide exculpatory evidence, within

the meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny,

on or before June 10, 2019. Exculpatory evidence that becomes known

to the Government after that date shall be disclosed reasonably promptly

after becoming known to the Government.

        3.     The Defendant shall provide all discovery required by Federal

Rule of Criminal Procedure 16(b)(1) on or before August 2, 2019.

        4.     The Defendant shall provide any and all notices required by

Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before

August 2, 2019.

        5.     The following shall be the schedule for pretrial motions in

this matter:

             a) The Defendant shall file any and all pretrial motions,

pursuant to Federal Rules of Criminal Procedure 12(b) and 4 1(h), in the

manner set forth in L. Civ. R. 7.1, on or before August 2, 2019;

             b) The Government shall file any response to the Defendant’s

pretrial motions on or before August 16, 2019;

             c) The Defendant shall file any reply on or before August 23,

2019;

             d) Oral argument on pretrial motions shall be held on

                                 1OO€Jp.m.

        6.     Pursuant to paragraphs 17 to 21 of the Court’s Standing

Order No. 15-2, the Court shall, in consultation with the parties,
schedule a final pretrial conference that will be held no sooner than two

(2) weeks following the disposition of pretrial motions. If appropriate, a

trial date will be set at this final pretrial conference.




                                                   I I
                                            7_ V\ ‘-‘1]
                                        HON. FREDA L. XfOLFSON
                                        United States District Judge
